Citation Nr: 0416262	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  98-03 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  

This matter arose as a result of an August 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, denied claims of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
During the course of this appeal, the RO also denied claims 
of entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder and to disability rating 
in excess of 30 percent for a right cemented total knee 
replacement.  The veteran appealed the RO's determinations to 
the Board of Veterans' Appeals (Board), which denied the 
appeal in a decision dated in October 2002.  

The veteran then filed a timely appeal of the Board's October 
2002 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in April 2004, 
the Court granted the joint motion of the parties and vacated 
so much of the Board's decision that denied entitlement to a 
TDIU.  The joint motion notes that the appellant before the 
Court specifically waived judicial review of the increased 
rating claims and did not request that the Court "disturb 
the Board's findings with respect to them."  The Court 
remanded the case to the Board for further proceedings 
consistent with the joint motion.  Copies of the Court's 
Order and the joint motion of the parties have been placed in 
the claims file.  

Thereafter, the Board in May 2004 wrote to the veteran and 
afforded him the opportunity to submit additional argument 
and evidence in support of his appeal.  In May 2004, the 
veteran's spouse submitted a statement describing the 
veteran's current psychiatric state.  That submission has 
been associated with the claims file.  

The Board notes that in a rating decision dated in October 
2003, the veteran was found incompetent for VA purposes, and 
in December 2003, his spouse was appointed as the payee of 
his VA benefits.  It is clear that his spouse has continued 
to prosecute the veteran's appeal on his behalf.  This appeal 
has therefore been captioned as set forth above.  


REMAND

The record shows that the veteran's finding of incompetency 
was in turn based on a VA physician's finding in January 2003 
that the veteran had progressive dementia and that his mental 
condition had progressively deteriorated since 
neuropsychological testing in May 2002.  The physician noted 
that the veteran was totally dependent on his spouse to 
manage his financial affairs and household.  In a statement 
received at the Board in May 2004, his spouse described some 
of his post-traumatic stress disorder symptoms and his 
agitation and confusion and reported that the veteran's 
physician at VA had prescribed a medication for "behavior 
control."  The spouse said that this medication was 
discontinued because it caused the veteran to sit around in a 
stupor.  Although the veteran has been service connected for 
post-traumatic stress disorder since February 1997, it is 
unclear to what extent, if any, his current dementia is 
associated with the service-connected psychiatric disorder.  
There is no medical opinion clearly addressing this question.  
However, the report of a CT scan of the veteran's head by VA 
in June 2002 indicates that the veteran's dementia was felt 
to be on a vascular basis or on a vascular basis in addition 
to Alzheimer's disease.  The report reflects the presence of 
a large old right occipital lobe infarct and a probable late 
subacute infarction of the left thalamus.  No acute 
intracranial hemorrhage was present.  Further medical 
evaluation is needed in order to determine whether the 
veteran is unemployable solely as a result of his service-
connected disabilities.  The Board notes that the veteran's 
combined service-connected evaluation is 70 percent.  In the 
circumstances of this case, the existence or degree of non-
service-connected disabilities or previous unemployability 
status may be disregarded if, in the judgment of the rating 
agency, the service-connected disabilities render the veteran 
unemployable.  See 38 C.F.R. § 4.16(a) (2003).  

It was also reported in February 2004 that the veteran had 
received treatment at VA facility in Little Rock and at 
Conway Hospital.  It does not appear that the Conway Hospital 
records have been obtained and associated with the record.  
In addition, it does not appear that the May 2002 report of 
neuropsychological testing referred to in the progress note 
of January 2003 is of record.  It is not even clear whether 
the neuropsychological testing was done by VA.  In any case, 
these records should be obtained and associated with the 
record.  

The record further indicates that VA has not satisfied the 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, with 
respect to the TDIU claim.  This case was certified to the 
Board in August 2002, but VA does not appear to have 
explained to the veteran his rights and responsibilities 
under the Act, especially the provisions of 38 U.S.C.A. § 
5103(a) (West 2002).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (VA has an obligation not only to notify 
a claimant of the information necessary to substantiate his 
claim, but of what evidence, if any, should be provided by 
the claimant and what evidence, if any, VA would attempt to 
obtain on the claimant's behalf).  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should advise the appellant of 
her rights and responsibilities under the 
VCAA with respect to the veteran's claim 
of entitlement to a TDIU.  The RO's 
notice should comply with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and should indicate which 
portion of the information and evidence, 
if any, necessary to substantiate the 
claim should be provided by the appellant 
and which portion, if any, VA will 
attempt to obtain on her behalf.  See 
Quartuccio v. Principi, supra.  

2.  After securing the necessary release, 
the RO should obtain the treatment 
reports of the veteran from Conway 
Hospital referred to in a report of 
contact dated in February 2004.  The RO 
should also obtain the report of 
neuropsychological testing of the veteran 
said to have been performed on May 3, 
2002.  These records should be associated 
with the claims file.  The RO should also 
obtain and associate with the claims file 
all pertinent reports of VA treatment 
since December 2003.  

3.  After pertinent records have been 
received, the veteran should be afforded 
a VA psychiatric examination to determine 
the degree to which his service-connected 
post-traumatic stress disorder affects 
his ability to secure or follow a 
substantially gainful occupation.  Any 
indicated tests should be performed, and 
all manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
record and render an opinion as to 
whether symptoms resulting from the 
veteran's dementia can be disassociated 
from symptoms resulting from his service-
connected post-traumatic stress disorder.  
If, for any reason, the veteran is unable 
to report for any scheduled psychiatric 
examination, the record should be 
reviewed by the psychiatric examiner and 
an opinion rendered on the basis of the 
evidence of record.  

4.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issue of 
entitlement to a TDIU.  If the benefit 
sought on appeal is not granted to the 
satisfaction of the appellant, a 
supplemental statement of the case should 
be issued and the appellant and the 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

